Exhibit 10.2

***Text Omitted and Filed Separately with the Securities and Exchange
Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

 

 

   LOGO [g501527ex10_2pg1.jpg]   

 

 

To:     Horizon Pharma AG           Kägenstrasse 17      

CH-4153 Reinach

Switzerland

Mundipharma Medical Company

Mundipharma House, 5th Floor

14 Par-la-Ville Road

PO Box HM 2332

Hamilton, HM JX

Bermuda

21st March, 2013

Dear Sirs

Exclusive Distribution Agreement, dated March 24, 2009 (as amended, the “EDA”)
between Horizon Pharma AG (previously Nitec Pharma AG) and Mundipharma
International Corporation Limited (“MICL”); the Manufacturing and Supply
Agreement, dated March 24, 2009 (as amended, the “MSA”) between Horizon Pharma
AG and Mundipharma Medical Company (“MMCo”); Letter Agreement, dated March 2,
2011, by and among MICL, MMCo, Horizon Pharma AG and Horizon Pharma GmbH (“First
Letter Agreement”); and Second Letter Agreement, dated October 6, 2011, by and
among MICL, MMCo, Horizon Pharma AG and Horizon Pharma GmbH (“Second Letter
Agreement”, and together with the EDA, MSA, and First Letter Agreement, the
“Agreements”)

Please sign where indicated below to indicate your consent to the following
amendment. Capitalised terms used but not defined herein shall be as defined in
the EDA.

 

  1. Milestone payments payable to the Principal by the Distributor as set out
in Schedule 5 of the EDA on [*…***…] or […***…] shall only be payable by the
Distributor on […***…] shall not trigger such milestone payment […***…]. Should
[…***…], the milestone payments set forth above for […***…] shall become payable
upon […***…].

 

  2. Should Mundipharma sell the Product […***…], it shall order the Product in
accordance with the terms of the MSA, but in minimum order sizes of […***…]
packs per SKU. This provision shall come to an end upon payment of the
milestones for […***…] referred to in paragraph (1) above, at which point the
provisions of this paragraph (2) shall no longer apply.

This letter agreement shall be governed and construed under Swiss law. Except as
amended above, the Agreements shall remain in full force and effect in
accordance with their terms. This letter agreement may be signed in
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one instrument.

 

* ***Confidential Treatment Requested

MUNDIPHARMA INTERNATIONAL CORPORATION LIMITED

Mundipharma House -14, Par-la-Ville Road - P.O. Box HM 2332 - Hamilton HM JX
-Bermuda

Tel: (441) 295-6480 - Fax: (441) 292-1472

a member of the Mundipharma International Group



--------------------------------------------------------------------------------

Yours faithfully

Mundipharma International Corporation Limited

 

By:   

/s/ Douglas Docherty

         Name:   

Douglas Docherty

         Title:   

General Manager

        

Agreed to and accepted as of the date first set forth above:

 

HORIZON PHARMA AG       MUNDIPHARMA MEDICAL COMPANY By:   

/s/ Hans Pater Zobel

      By:   

/s/ Douglas Docherty

Name:   

Hans Pater Zobel

      Name:   

Douglas Docherty

Title:   

Managing Director Managing Director

      Title:   

General Manager

HORIZON PHARMA AG          By:   

/s/ Robert Metz

         Name:   

Robert Metz

         Title:   

Managing Director

        

 

3.